Exhibit 10.01

San Holdings, Inc.
Ninth Amendment To
Loan Authorization Agreement
 
Sun Solunet, LLC, as Assignee of Harris N.A.
5200 Town Center Circle, Suite 470
Boca Raton, Florida 33486
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Loan Authorization Agreement dated as
of May 16, 2003 (the Loan Authorization Agreement, as the same may be amended
from time to time, being referred to herein as the “Loan Agreement”), between
the undersigned, SAN Holdings, Inc., a Colorado corporation (the “Borrower”),
and Sun Solunet, LLC, as assignee of Harris N.A., as successor to Harris Trust
and Savings Bank due to merger (the “Bank Assignee”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Loan Agreement.
 
The Borrower has requested that the Bank Assignee increase the amount of the
loan from $13,000,000 to $14,000,000, change the Maturity Date to December 31,
2006, and to replace its obligation to pay current interest payments to having
the loan accrue interest until the loan is paid, and the Bank Assignee is
willing to do so under the terms and conditions set forth in this agreement
(herein, the “Amendment”).
 
Section 1.
Amendment.

 
1.1.    The Loan Agreement shall be and hereby is amended by deleting the amount
of “$13,000,000” appearing throughout the document and substituting therefor the
amount “$14,000,000.”
 
1.2.    The paragraph in the introductory section of the Loan Agreement entitled
“Maturity Date” of the Loan Agreement shall be deleted in its entirety and
replaced with the following:
 
“Maturity Date: The Loan Account terminates, and Loans are payable, on December
31, 2006.”
 
1.3.    The sentence in the introductory section of the Loan Agreement beginning
with “Periodic Statement reflecting accrued interest will be sent…” shall be
deleted.
 
1.4.    The parenthetical, “but if no demand, no later than February 16, 2006”,
immediately following the term “ON DEMAND” set forth in each of Section 5
(Maturity Date; Payments) and Section 10 (Termination; Renewal) shall be
deleted.
 
1.5.    The paragraph in the introductory section of the Loan Agreement entitled
“Variable Interest Rate” shall be deleted in its entirety and replaced with the
following:

 
-1-

--------------------------------------------------------------------------------

 


 
“Variable Interest Rate: The interest rate applicable prior to the Maturity Date
equals the rate per annum announced by the Bank from time to time as its prime
commercial rate (the “Prime Rate”) plus:
 
FROM
THROUGH
RATE
February 17, 2005 to
Maturity Date
1.0%
(the “Applicable Margin”)
   

 
1.6.    The sixth sentence of Section 1 (beginning with “Upon each request for a
Loan…”) shall be deleted.
 
1.7.    Section 4 shall be deleted and replaced with the following:
 
“4. Reserved.”
 
1.8    Sections 7(c), 7(d) and 7(e) shall be deleted.
 
1.9.    Section 2 (Interest) of the Loan Agreement shall be deleted and replaced
with the following:
 
“Interest. The Company shall pay the Bank interest on the unpaid principal
balance of Loans in accordance with the terms of this Agreement. Interest shall
be computed by applying a daily periodic rate based on the Bank’s Prime Rate
plus the Applicable Margin to the sum of (a) each day’s ending Loan balance and
(b) all interest which was accrued and unpaid as of the immediately preceding
day after taking into account any cash payment of interest made. Interest shall
be computed on the basis of a year of 360 days for the actual number of days
elapsed. The Bank’s Prime Rate reflects market rates of interest as well as
other factors, and it is not necessarily the Bank’s best or lowest rate. The
daily Loan balance shall be computed by taking the principal balance of Loans at
the beginning of each day, adding any Loans posted to the Loan Account that day,
and subtracting any principal payments posted to the Loan Account as of that
day. Interest begins to accrue on the date a Loan is posted to the Loan Account.
Any accrued interest which for any reason has not been paid prior to the
Maturity Date shall be paid in full on the date on which the final principal
payment on the Loan is made. The principal balance of Loans and all accrued
interest which remains unpaid after demand for repayment shall bear interest
until paid in full at a post-maturity rate of 2% per annum above the interest
rate otherwise applicable to the Loans (determined as aforesaid). The interest
rate payable under this Agreement shall be subject, however, to the limitation
that such interest rate shall never exceed the highest rate which the Company
may contract to pay under applicable law.”
 
Section 2.
New Note.

 
In replacement for that certain Note payable to the order of Harris N.A., as
successor to Harris Trust and Savings Bank due to merger dated as of October 4,
2005 in the principal amount of $13,000,000 (the “Previous Note”) (later
assigned to the Bank Assignee), the Borrower shall execute and deliver to the
Bank Assignee a new demand note in the amount of $14,000,000, dated as of the
date of its issuance and otherwise in the form of Exhibit A attached hereto (the
“New Note”) which shall substitute for the Bank Assignee’s Previous Note and
shall evidence the loans outstanding to the Bank Assignee. All references in the
Loan Agreement shall be deemed references to the New Note.
 
-2-

--------------------------------------------------------------------------------

 
 
Section 3.
Conditions Precedent.

 
3.1.    The Borrower and the Bank Assignee shall have executed and delivered
this Amendment.
 
3.2.    The Borrower shall have executed and delivered the New Note to the Bank
Assignee.
 
3.3.    The Bank Assignee shall have received copies (executed or certified, as
may be appropriate) of all legal documents or proceedings taken in connection
with the execution and delivery of this Amendment to the extent the Bank
Assignee or its counsel may reasonably request.
 
3.4.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Bank Assignee and its counsel.
 
Section 4.
Representations.

 
In order to induce the Bank Assignee to execute and deliver this Amendment, the
Borrower hereby represents to the Bank Assignee that as of the date hereof the
representations and warranties set forth in the Loan Agreement are and shall be
and remain true and correct and the Borrower is in compliance with the terms and
conditions of the Loan Agreement.
 
Section 5.
Miscellaneous.

 
5.1.    Except as specifically amended herein, the Loan Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Loan Agreement, the Note, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Loan Agreement, any reference in any of such items to the Loan Agreement
being sufficient to refer to the Loan Agreement as amended hereby.
 
5.2.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.
 
[Signature Page to Follow]
 
 
-3-

--------------------------------------------------------------------------------

 


 
This Ninth Amendment to Loan Authorization Agreement is entered into as of this
6th day of February, 2006.
 
San Holdings, Inc.
 
By: /s/ Robert Ogden
Name: Robert Ogden
Title: CFO
 


 
Accepted and agreed to.
 
Sun Solunet, LLC, as Assignee of Harris
N.A.
 
By: /s/ Steve Marble
Name: Steve Marble
Title: Vice President





 
-4-

--------------------------------------------------------------------------------

 

Exhibit A
 
Note
 
$14,000,000
February 6, 2006

 
Maturity Date: December 31, 2006
 
For value received, the undersigned, San Holdings, Inc., a Colorado corporation,
promises to pay to the order of Sun Solunet, LLC, as assignee of Harris
N.A. (the “Bank Assignee”) at its offices at 5200 Town Center Circle, Suite 470,
Boca Raton, Florida 33486, the principal sum of Fourteen Million Dollars and
no/100 ($14,000,000) or, if less, the amount outstanding under the Loan
Authorization Agreement referred to below, together with interest payable at the
times and at the rates and in the manner set forth in the Loan Authorization
Agreement referred to below.
 
This Note evidences borrowings by the undersigned under that certain Loan
Authorization Agreement dated as of May 16, 2003, between the undersigned and
the Bank Assignee, as the same may be amended from time to time; and this Note
and the holder hereof are entitled to all the benefits provided for under the
Loan Authorization Agreement, to which reference is hereby made for a statement
thereof. The undersigned hereby waives presentment and notice of dishonor. The
undersigned agrees to pay to the holder hereof all court costs and other
reasonable expenses, legal or otherwise, incurred or paid by such holder in
connection with the collection of this Note. It is agreed that this Note and the
rights and remedies of the holder hereof shall be construed in accordance with
and governed by the laws of the State of Illinois.
 
This Note is issued in substitution and replacement for, and evidences
indebtedness previously evidenced by, that certain Note of San Holdings, Inc.
dated October 4, 2005 payable to the Bank Assignee in the face principal amount
of $13,000,000.
 
San Holdings, Inc.
 
By:____________________________
Name:_______________________
Title:________________________

 
 

--------------------------------------------------------------------------------

 
 
Note
 
$14,000,000
February 6, 2006

 
Maturity Date: December 31, 2006
 
For value received, the undersigned, San Holdings, Inc., a Colorado corporation,
promises to pay to the order of Sun Solunet, LLC, as assignee of Harris
N.A. (the “Bank Assignee”) at its offices at 5200 Town Center Circle, Suite 470,
Boca Raton, Florida 33486, the principal sum of Fourteen Million Dollars and
no/100 ($14,000,000) or, if less, the amount outstanding under the Loan
Authorization Agreement referred to below, together with interest payable at the
times and at the rates and in the manner set forth in the Loan Authorization
Agreement referred to below.
 
This Note evidences borrowings by the undersigned under that certain Loan
Authorization Agreement dated as of May 16, 2003, between the undersigned and
the Bank Assignee, as the same may be amended from time to time; and this Note
and the holder hereof are entitled to all the benefits provided for under the
Loan Authorization Agreement, to which reference is hereby made for a statement
thereof. The undersigned hereby waives presentment and notice of dishonor. The
undersigned agrees to pay to the holder hereof all court costs and other
reasonable expenses, legal or otherwise, incurred or paid by such holder in
connection with the collection of this Note. It is agreed that this Note and the
rights and remedies of the holder hereof shall be construed in accordance with
and governed by the laws of the State of Illinois.
 
This Note is issued in substitution and replacement for, and evidences
indebtedness previously evidenced by, that certain Note of San Holdings, Inc.
dated October 4, 2005 payable to the Bank Assignee in the face principal amount
of $13,000,000.
 
San Holdings, Inc.
 
By: /s/ Robert Ogden
Name: Robert Ogden
Title: CFO
 
 
 
 

--------------------------------------------------------------------------------

 